EXAMINER'S AMENDMENT / REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Cancel claims 7-18.  This application is in condition for allowance except for the presence of claims 7-18 directed to inventions non-elected without traverse.  Accordingly, claims 7-18 have been cancelled.
Allowable Claims
Claims 1-6 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The current Application has an effective filing date of 2/27/2008.  The current claims were restricted from parent Application 14/305,995, now US Patent 10,279,156.
Hoganson et al. (US 2005/0177118) is considered to be the most relevant prior art.  Hoganson discloses a dressing comprising: a distribution member (construct 50), a feed conduit (60) for delivering a fluid to the distribution member, the distribution member configured to receive and distribute the fluid substantially uniformly across the distribution member by wicking action, irrespective of the orientation of the distribution member ([0155] discloses that the pore sizes within the construct are made to provide capillary action so as to prevent pooling of liquids at the tissue due to gravitational forces, “… result in at least relatively uniform dispersion of the agent to the targeted tissue”).
Hoganson fails to disclose an interface positioned between the distribution member and a wound and wherein the interface member transports the fluid into contact with the wound.
While interface material such as ones that prevent adhesion between a dressing and wound tissue are well-known in the field, there is no motivation or guidance to include such an interface material in Hoganson.  More specifically, Hoganson discloses that the drug delivery surface 15 of the construct (10 or 50) would be in direct contact with targeted tissue (see [0143]), therefore there is no motivation to add another interface member between the construct and the skin defect.  Additionally, Hoganson has disclosed in [0155] how the sizing of the pores within the construct can vary in all directions because it is designed to distribute fluid evenly, which means that if an interface layer is added to any part of the construct outer surface, that interface layer would have to be designed to match or continue the pore size of the construct in order to maintain the function of the construct.  This appears to be redundant and difficult to achieve because the pore sizing in the construct can vary in different directions.  Furthermore, the typical interface materials are for preventing adhesion or transporting fluid away from the wound, thus modifying Hoganson with well-known interface material(s) would be unlikely to satisfy the claimed function of transporting fluid to the wound.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN S SU whose telephone number is (408)918-7575. The examiner can normally be reached M-F 9:00 - 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on 571-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN S SU/Primary Examiner, Art Unit 3781                                                                                                                                                                                                        1 July 2022